In an action to recover damages for breach of a contract to purchase certain corporate stock, respondents moved for summary judgment dismissing the complaint on the ground that a subsequent written agreement between the parties had cancelled the contract sued upon and had released respondents from all liability thereunder. In opposition to the motion, plaintiffs claimed that the cancellation agreement had been executed under duress. That motion was granted, but respondents’ motion for judgment on the pleadings was denied. Plaintiffs appeal from the order insofar as it granted the motion for summary judgment. Order, insofar as appealed from, unanimously affirmed, with $10 costs and disbursements. In our opinion, plaintiffs failed to show any facts establishing duress. The alleged duress by respondents amounted to nothing more than a threat to breach their purchase agreement, for which plaintiffs had adequate legal remedies. On the facts presented by this record, such conduct by respondents did not constitute duress. (Cf. Doyle V. Rector of Trinity Church, 133 N. Y. 372; Ciasen v. Doherty, 242 App. Div. 502; J. R. Constr. Corp. v. Berkeley Apts., 259 App. Div. 830; Vines v. General Outdoor Adv. Co., 171 F. 2d 487.) Moreover, the record establishes that the plaintiffs have put it out of their power to restore the status quo. (Cf. Gould v. Cayuga Co. Nat. Bank, 86 N. Y. 75; Levy Leasing Co. v. Siegel. 230 N. Y. 634.) Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ. [See post, p. 949.]